Citation Nr: 1436112	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a rectum condition, to include hemorrhoids.  

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for a respiratory disability.  

4. Entitlement to an initial disability rating in excess of 30 percent for a right shoulder disability prior to July 7, 2010, and to a disability rating in excess of 40 percent thereafter, to include consideration of an extraschedular rating.   

5. Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability prior to July 7, 2010, and to a disability rating in excess of 30 percent thereafter, to include consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1971 to November 1971 and additional service in the National Guard from May 1971 to May 1978 with periods of active duty for training (ACDUTRA), including from June 12, 1976 to June 26, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to service connection for ear infections was initially on appeal and remanded by the Board in October 2013.  In a June 2014 rating decision, the RO granted service connection for otitis externa.  The Veteran has not filed a notice of disagreement (NOD) with regard to this claim, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200 , 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
	
During the pendency of the appeal, a July 2010 rating decision increased the Veteran's right shoulder disability rating to 40 percent and his left shoulder disability rating to 30 percent, both effective July 7, 2010.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

It is noted that an earlier effective date for TDIU was established in a June 2014 rating decision; and this matter is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Supplemental opinions are needed for the Veteran's service connection claims.  With regard to his rectum condition, the examiner based the negative opinion solely on the absence of evidence in the service treatment records (STRs) and a gap in post-service treatment records.  This rationale is not sufficient and an addendum is required.  

With regard to the right knee disability, the April 2014 opinion is not sufficient as it fails to  address whether there the Veteran's right knee disability was incurred in service but focuses solely on aggravation.  

With regard to his respiratory disability, the examiner found that the Veteran did not have a respiratory disability at the April 2014 examination.  The examiner found that the evidence in the STRs (which are largely unavailable) does not establish a chronic respiratory condition and only shows that he had pleuritic at one point in 1976.  However, the Veteran has been diagnosed with respiratory problems during the appeal period, and even if they have resolved, opinions are still needed for these conditions.  

Lastly, the Board's October 2013 remand directed the RO to consider extraschedular ratings for the Veteran's shoulder disabilities and this was not done.  On remand, the case should be referred to the Director of the Compensation Service for consideration of extraschedular evaluations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2014 examination so a supplemental opinion may be provided regarding the Veteran's rectum condition.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A 1976 periodic examination noting occasional rectal bleeding. 

ii) A May 2005 private medical record where the Veteran reported hemorrhoids.  

iii) A March 2006 VA treatment record where the Veteran reported having rectal bleeding on and off since basic training.  

iv) A March 2009 statement from the Veteran where he asserted that he could not march during basic training because he had hemorrhoids.  

v) A June 2010 statement from the Veteran where he asserted that there were not enough toilets available during basic training and that he was unable to have a bowel movement often enough as a result.  

c) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to the unavailability of his service treatment records (STRs) and lack of contemporaneous medical evidence that VA was not able to obtain.  Further, it is insufficient for the examiner to base his or her opinion solely on the lack of STRs and post-service medical evidence for a period of many years.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal condition, including hemorrhoids began during active service or is related to any incident of service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the April 2014 examination so a supplemental opinion may be provided regarding the Veteran's knee disability.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) August 1971 letters from the Veteran's mother and his friend, M., which referred to a knee injury during basic training where someone fell on the Veteran's leg. 

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disability began during active service or is related to any incident of service.  With regard to arthritis, the examiner must state whether it manifested within one year of his separation from service.  

d) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to the unavailability of his service treatment records (STRs) and lack of contemporaneous medical evidence which VA was not able to obtain.  Further, it is insufficient for the examiner to base his or her opinion solely on the lack of STRs and post-service medical evidence for a period of many years.  

e) For the purposes of the opinion, the examiner must accept that the Veteran's right knee problems began in service and provide an opinion as to direct service connection only, without discussing aggravation of a pre-existing condition.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the April 2014 examination so a supplemental opinion may be provided regarding the Veteran's respiratory  disabilities.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 1974 VA treatment record showing that the Veteran was treated for pneumonia in 1973 and 1974. 

ii) A February 1975 private record showing that the Veteran had a chest infection.  

iii) A 1976 periodic National Guard examination noting a respiratory infection and pleuritis.  

iv) A May 2005 independent medical opinion for Social Security benefits showing that the Veteran had a history of pneumonia and occasionally continued to have this condition.  

v) A November 2005 VA treatment record noting that the Veteran had acute respiratory syndrome while in service which was thought to have been an "infectious disease."  

vi) The August 2006 statement from R. Z., who asserted that the Veteran had pneumonia in January 1977 while serving as a recruiter.  

vii) A November 2007 pulmonary function test showing minimal obstructive airway disease.

viii) The Veteran's October 2008 statement that he had "acute respiratory disease" in service and that it continues to cause sweats, fever, headaches, body aches, and weight loss.  

ix) January 2009 and November 2009 VA treatment records showing treatment for bronchitis and COPD.  

c) The examiner must state whether the Veteran has had a respiratory condition during the entire appeal period.  Even if such a disability subsequently resolved, an opinion must be provided for that disability.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory condition began during active service or is related to any incident of service.  

e) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to the unavailability of his service treatment records (STRs) and lack of contemporaneous medical evidence which VA was not able to obtain.  Further, it is insufficient for the examiner to base his or her opinion solely on the lack of STRs and post-service medical evidence for a period of many years.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Refer the case to the Director of the Compensation Service for consideration of extraschedular ratings for the Veteran's service-connected left and right shoulder disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) (2013).  

5. Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including consideration of whether extraschedular ratings for the Veteran's shoulder disabilities are warranted pursuant to 38 C.F.R. § 3.321(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



